Citation Nr: 1822864	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-41 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for cervical disc disease.

2.  Entitlement to service connection for lumbar disc disease.

3.  Entitlement to service connection for radiculopathy associated with cervical disc disease


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2017.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, evidence links current lumbar spine disease to the Veteran's service or an in-service injury.

2.  Resolving all doubt in favor of the Veteran, evidence links current lumbar spine disease to the Veteran's service or an in-service injury.

3.  The Veteran has radiculopathy of the right upper extremity secondary to his now service-connected cervical spine disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability have been met. 
38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

2.  The criteria for service connection for a lumbar spine disease have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3. The criteria for upper extremity radiculopathy secondary to cervical disc disease have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veteran's Claims Assistance Act (VCAA) defines the obligations of the VA to notify the Veteran of evidence needed to substantiate her claim.  Upon receipt of a substantially complete application, the VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159 (2017); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This decision constitutes a full grant of the benefits on appeal; therefore, no further discussion regarding VCAA notice or assistance is required.

II.  Service Connection 

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (a) (2017).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2017).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Secondary service connection may be established for a disability that is proximately due to, or the result of, or aggravated by a service connected disease or injury.  Establishing secondary service connection requires evidence of: (1) a current disability (for which secondary service connection is sought); (2) an already service connected disability; and (3) that the current disability was either (a) caused, or (b) aggravated by the service connected disability.  See 38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C. § 5107 (2012); 38 C.F.R. § .102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran contends that his cervical disc disorder is related to an in-service injury.  Specifically the Veteran contends that because of a fall while in basic trading where he fell from a rope and hit his head on concrete, he has a cervical disc disorder, a lumbar spine disorder, and radiculopathy secondary to his cervical disc disease. 

Initially, the Board finds that the Veteran has a cervical disc disorder, lumbar disc disorder, and radiculopathy secondary to a cervical disc disease.  

The Board also finds that the second element of service connection, an in-service incurrence or event, has been met.  The Veteran's service treatment records confirm that he the Veteran fell and hit his head on concrete during service.

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the Board finds that the evidence favors a finding of service connection for cervical disc disease and lumbar disc disease. 

In November 2017 during his VA Board hearing, the Veteran testified that during basic training, while climbing a rope he fell, hit his head and was knocked unconscious.  The Veteran also testified that he was in the hospital for a week and was given a neck brace due to his fall.  The Veteran further testified that he continued to have pain back and neck pain due to his fall while he was in service and after service.  
 
In March 2013, a VA physician, Dr. R. K., indicated that the Veteran had cervical disc disease with radiculopathy and lumbar disc disease was more likely than not related to the fall he suffered while in the military. 

Here, because the only medical opinion evidence supports the Veteran's claim and is adequately supported by the evidence of record (the Veteran's report of having back and neck problems since service, and indication of a fall in service), service connection for cervical disc disease and lumbar disc disease is warranted.  The Board notes that the physician did not offer a rationale for his opinion; however, he is a VA physician who had access to the Veteran pertinent medical history and, as reported by the Veteran, regularly treated the Veteran.  In this regard, the Board points out that the United States Court of Appeals for Veterans Claims (Court) has cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted, and indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  As such, service connection cervical disc disease and lumbar disc disease is granted.

Therefore, resolving all doubt in favor of the Veteran, the Board finds that the evidence supports a nexus between the Veteran's current left shoulder and back disabilities and service.  As all elements of service connection have been satisfied, service connection for these disabilities is granted.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (d) (2017).

Regarding the Veteran's claimed upper extremity radiculopathy, the VA physician also noted that the Veteran had radiculopathy related to his cervical spine disorder in his March 2013 treatment note.  Additionally VA medical treatment notes also show upper extremity radiculopathy related to his cervical spine disorder.  Accordingly, the Board finds that service connection for upper extremity radiculopathy, as secondary to his now service-connected cervical spine disorder, is warranted. 


ORDER

Service connection for cervical disc disease is granted.

Service connection for lumbar disc disease is granted.

Service connection for radiculopathy secondary to cervical disc disease is granted.





____________________________________________
R.  FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


